IN THE SUPREME COURT OF PENNSYLVANIA
                            MIDDLE DISTRICT


IN THE INTEREST OF: N.L., A MINOR          : No. 184 MAL 2020
                                           :
                                           :
PETITION OF: D. & E.N.                     : Petition for Allowance of Appeal
                                           : from the Order of the Superior Court


                                    ORDER



PER CURIAM

     AND NOW, this 11th day of June, 2020, the Petition for Allowance of Appeal is

DENIED.